DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 9/30/2022.
Claims 1-13 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-13 under 35 U.S.C § 102, the arguments have been fully considered but are deemed unpersuasive.
Regarding independent claims 1, 12 and 13, Applicant argued in substance that (1) Arnold does not teach a suggest a 2-dimensional Extremum Seeking (2D-ES) controller coupled to the network and controlling the at least one Distributed Energy Resource (DER) in the smart grid; (2) Arnold does not teach an active power loop that governs an active power contribution; (3) Arnold does not teach a reactive power loop that governs a reactive power contribution. 
Examiner fully considered but respectfully traverses Applicant’s arguments.
As per point (1), as recited in previous Office Action, Arnold teaches, in the [Abstract], a system coupled to a network and controlling at least one Distributed Energy Resource (DER) in the smart grid. Arnold teaches, in FIG. 1 and [Page 5], a 2D-ES controller of the system. In FIG. 1, Arnold teaches the feedback control loops of the 2D-ES controller. Arnold teaches, in [Page 5], that “Control of multiple DER, each managed by a single controller of Fig. 1, can be represented by multiple 2D-ES feedback loops operating in parallel (see Fig. 2)”. This further evidences that the controller in FIG. 1 is a 2D-ES controller coupled to the network and controlling the at least one Distributed Energy Resource (DER) in the smart grid.
As per point (2), as recited in previous Office Action, Arnold teaches, in FIG. 1 and [Page 5], an active power loop that governs an active power contribution. The loop containing real power variable u in FIG.1 is the active power loop that governs an active power contribution.
As per point (3), as recited in previous Office Action, Arnold teaches, in FIG. 1 and [Page 5], an reactive power loop that governs an active power contribution. The loop containing reactive power variable v in FIG.1 is the reactive power loop that governs an reactive power contribution.

Applicant’s arguments for other claims, which depend on the argued patentability of claims 1, 12 and 13, are also respectfully traversed by Examiner based on the reasons recited above.
Therefore, the rejections are maintained.

Specification
In the specification, an acronym “DC” is recited. The acronym’s full name should be described, at least once, before the acronym can be used to avoid ambiguity. For continuing examination purpose, the acronym “DC” has been construed as “Direct Current”. 
Appropriate corrections are required.

Claim Objections
In claim 13, the limitation “governs a power contribution” should be amended to “governs [[a]] an active power contribution”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites a limitation “wherein the reactive power loop receives the measurements of the objective function which contain static and oscillatory components” which causes ambiguity. It is unclear if the recited “static and oscillatory components” refer to new static and oscillatory components, or refer to the static and oscillatory components introduced beforehand. For continuing examination purpose, this limitation has been construed as “wherein the reactive power loop receives the measurements of the objective function which contain the static and oscillatory components”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Arnold (paper titled "Model-Free Optimal Coordination of Distributed Energy Resources for Provisioning Transmission-Level Services", published in Jan 2018, prior art of record, hereinafter as “Arnold”).
Regarding claim 1, Arnold teaches:
	An operating system coupled to and controlling at least one Distributed Energy Resource (DER) in a smart grid (Abstract), the operating system comprising:
an electricity distribution network having first and second inputs (FIG. 1: u, v inputs) and one output (FIG.1: J(u, v) output), the network mapping all active power and reactive power inputs to the smart grid and providing measurements of an objective function (FIG. 1 and [Page 5]);
a 2-dimensional Extremum Seeking (2D-ES) controller (the “2D-ES controller” in FIG. 1 and recited on [Page 5]) coupled to the network and controlling the at least one Distributed Energy Resource (DER) in the smart grid, the 2D-ES controller comprising:
	an active power loop (FIG. 1 and [Page 5]: the inner loop containing active power u) that governs an active power contribution, the active power loop in communication with the first input (input u in FIG. 1) and the output (output J(u, v) in FIG. 1) , wherein the active power loop receives the measurements of the objective function which contain static and oscillatory components ([Page 5]: “…. an objective function measurement J(u, v) featuring both oscillatory and DC components”); and
	a reactive power loop (FIG. 1 and [Page 5]: the outer loop containing reactive power v) that governs a reactive power contribution, the reactive power loop in communication with the second input (input v in FIG. 1) and the output (output J(u, v) in FIG. 1), wherein the reactive power loop receives the measurements of the objective function which contain the static and oscillatory components ([Page 5]: “…. an objective function measurement J(u, v) featuring both oscillatory and DC components”).
Arnold teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    336
    494
    media_image1.png
    Greyscale

[Abstract] Collective control of distributed energy resources (DER)—such as photovoltaic (PV) inverters or battery storage—have the potential to provide regulation services to the bulk electric
grid. While optimal power flow techniques may be used to coordinate DER for this purpose, these approaches typically rely on accurate network models and a large number of system measurements. In this paper, we consider an approach that alleviates these modeling and measurement requirements. Here, we consider a two dimensional adaptive control scheme known as extremum seeking, or ES, to perform optimization without knowledge of a model of the distribution network. We apply this scheme to enable simultaneous feeder head active power and voltage magnitude reference tracking, as well as feeder voltage regulation. From the perspective
of the transmission grid, this approach essentially transforms the distribution feeder into a controllable (P,V) bus. Simulation results confirm the ability of the approach to track substation real power and voltage reference signals while maintaining distribution system voltages within acceptable tolerances.
[Page 5]: A. Gradient-Based 2D Extremum Seeking
	Fig. 1 depicts the feedback loop of a single 2D-ES controller. In this situation, we seek to minimize an objective that is a function of two variables: u and v. In the context of this paper, u represents controllable real power of a DER and v represents controllable reactive power. The “Objective” block captures the entire mapping from real and reactive power injected into the system to measurements observed to construct (7). The algorithm operates by adding orthogonal sinusoidal perturbations of a cos ωt to u and a sin ωt to v. These perturbations propagate throughout the network and result in an objective function measurement J(u, v) featuring both oscillatory and DC components. The DC part of J(u, v) is attenuated by the highpass (washout) filter s/(s + h) and the resulting signal is split into two channels and subsequently multiplied by cos ωt (in channel u) and by sin ωt (in channel v). Post-modulation, each signal is passed through a low-pass filter l/(s + l). We note that it is not necessary that the lowpass filter in each channel have the same critical frequency. The resulting signals, ˆξu and ˆξv, are estimates of the gradient of the objective function with respect to u and v, respectively. The gradient estimate in each channel is then passed through integrators −ku /s and −kv /s and added to its respective modulation signal.
	The control designer picks the values ω, l, and h so that the perturbation is attenuated by the low pass filter, but not the washout filter (i.e. l _ ω and h _ ω).
	Control of multiple DER, each managed by a single controller of Fig. 1, can be represented by multiple 2D-ES feedback loops operating in parallel (see Fig. 2). As can be seen in the figure, all ES controllers utilize the same input signal. Convergence of the vector of control inputs (u, v) to a neighborhood of the optimum (u∗, v∗) is ensured by proper choice of perturbation frequencies of the ES blocks, where: ωi = ωj and ωi + ωj = ωk for distinct i, j, and k. This prevents the different ES controllers from interfering with one another during the optimization [12].

Regarding claim 2, Arnold teaches all the limitations of claim 1.
Arnold further teaches:
	the active power loop comprises a highpass filter in communication with the network wherein the highpass filter removes the static/DC (Direct Current) component of the measurements of the objective function, forming first filtered signals (FIG. 1 and [Page 5]: “The DC part of J(u, v) is attenuated by the highpass (washout) filter s/(s + h) and the resulting signal is split into two channels”).

Regarding claim 3, Arnold teaches all the limitations of claim 2.
Arnold further teaches:
	the active power loop further comprises a multiplier device in communication with the highpass filter that multiplies the first filtered signals with a first cosine function forming first multiplied signals (FIG. 1 and [Page 5]: “… the resulting signal is split into two channels and subsequently multiplied by cos ωt (in channel u)”).

Regarding claim 4, Arnold teaches all the limitations of claim 3.
Arnold further teaches:
	the active power loop further comprises a lowpass filter coupled to the multiplier device, the lowpass filter receiving the first multiplied signals (FIG. 1 and [Page 5]: “Post-modulation, each signal is passed through a low-pass filter l/(s + l)”) and forming second filtered signals (ˆξu in FIG. 1).

Regarding claim 5, Arnold teaches all the limitations of claim 4.
Arnold further teaches:
	the active power loop further comprises an integrator device coupled to the lowpass filter, the integrator device receiving the second filtered signals (FIG. 1 and [Page 5]: “The gradient estimate in each channel is then passed through integrators −ku /s …”) and forming first integrated signals (^u in FIG. 1).

Regarding claim 6, Arnold teaches all the limitations of claim 5.
Arnold further teaches:
	the active power loop further comprises a summation device coupled to the first input and the integrator device, the summation device receiving the first integrated signals and summing the first integrated signals with a second cosine signal with a time-varying amplitude (FIG. 1 and [Page 5]: “The algorithm operates by adding orthogonal sinusoidal perturbations of a cos ωt to u and a sin ωt to v … added to its respective modulation signal”).

Regarding claim 7, Arnold teaches all the limitations of claim 1.
Arnold further teaches:
	the reactive power loop comprises a highpass filter in communication with the network wherein the highpass filter removes the static/DC  (Direct Current) component of the measurements of the objective function, forming third filtered signals (FIG. 1 and [Page 5]: “The DC part of J(u, v) is attenuated by the highpass (washout) filter s/(s + h) and the resulting signal is split into two channels”).

Regarding claim 8, Arnold teaches all the limitations of claim 7.
Arnold further teaches:
	the reactive power loop further comprises a multiplier device in communication with the highpass filter that multiplies the third filtered signals with a first sine function forming second multiplied signals (FIG. 1 and [Page 5]: “… the resulting signal is split into two channels and subsequently multiplied … and by sin ωt (in channel v)”).

Regarding claim 9, Arnold teaches all the limitations of claim 8.
Arnold further teaches:
	the reactive power loop further comprises a lowpass filter coupled to the multiplier device, the lowpass filter receiving the second multiplied signals (FIG. 1 and [Page 5]: “Post-modulation, each signal is passed through a low-pass filter l/(s + l)”) and forming fourth filtered signals (ˆξv in FIG. 1).

Regarding claim 10, Arnold teaches all the limitations of claim 9.
Arnold further teaches:
	the reactive power loop further comprises an integrator device coupled to the lowpass filter, the integrator device receiving the fourth filtered signals (FIG. 1 and [Page 5]: “The gradient estimate in each channel is then passed through integrators …. −kv /s …” and forming first integrated signals (^v in FIG. 1).

Regarding claim 11, Arnold teaches all the limitations of claim 10.
Arnold further teaches:
	the reactive power loop further comprises a summation device coupled to the second input and the integrator device, the summation device receiving the first integrated signals and summing the first integrated signals with a second sine signal with a time-varying amplitude (FIG. 1 and [Page 5]: “The algorithm operates by adding orthogonal sinusoidal perturbations of a cos ωt to u and a sin ωt to v … added to its respective modulation signal”).

Regarding claim 12, claim 12 recites the limitations of claim 1, and also recites additional limitations “a first summation device coupled to the first input and the active power loop, the first summation device receiving first integrated signals from the active power loop and summing the first integrated signals with a cosine function forming first input signals to the network at the first input; a second summation device coupled to the second input and the reactive power loop, the second summation device receiving second integrated signals and summing the second integrated signals with a second sine function forming second input signals to the network at the second input”. 
Arnold teaches all the limitations of claim 1 (as described in the rejection of claim 1).
Arnold further teaches the additional limitations:
a first summation device coupled to the first input (input u in FIG. 1) and the active power loop, the first summation device receiving first integrated signals fromm the active power loop and summing the first integrated signals with a cosine function forming first input signals to the network at the first input (FIG. 1 and [Page 5]: “The algorithm operates by adding orthogonal sinusoidal perturbations of a cos ωt to u and a sin ωt to v … added to its respective modulation signal”); 
a second summation device coupled to the second input (input v in FIG. 1) and the reactive power loop, the second summation device receiving second integrated signals and summing the second integrated signals with a second sine function forming second input signals to the network at the second input (FIG. 1 and [Page 5]: “The algorithm operates by adding orthogonal sinusoidal perturbations of a cos ωt to u and a sin ωt to v … added to its respective modulation signal”).

Regarding claim 13, claim 13 recites the limitations of claim 12, and also recites additional limitation “a plurality of 2-dimensional Extremum Seeking (2D-ES) controllers operating in parallel to minimize, or maximize, a same value of the objective function”.
Arnold teaches all the limitations of claim 12 (as described in the rejection of claim 12).
Arnold further teaches the additional limitation:
a plurality of 2-dimensional Extremum Seeking (2D-ES) controllers operating in parallel to minimize, or maximize, a same value of the objective function (FIG. 2 and [Page 5]: “Control of multiple DER, each managed by a single controller of Fig. 1, can be represented by multiple 2D-ES feedback loops operating in parallel (see Fig. 2). As can be seen in the figure, all ES controllers utilize the same input signal“;

    PNG
    media_image2.png
    403
    498
    media_image2.png
    Greyscale
).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115